Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  156376 (107)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
  v                                                                 SC: 156376                                          Justices
                                                                    COA: 327881
                                                                    Jackson CC: 14-004482-FH
  LARRY GERALD MEAD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to clarify and/or for rehearing of this Court’s
  April 22, 2019 opinion is considered, and it is DENIED.

        CAVANAGH, J., did not participate in the disposition of this case because the Court
  considered it before she assumed office.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2019
         t0522
                                                                               Clerk